DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9 12 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 9 12 and 19 recites “parts of edge…” the lack of any articles  “a” or “the” before the word “edge” make the phrase ambiguous as to what is being referred to or limited. Further claims 9 and 19 lack an article before the term hairbrush in line 4 in the phrase “…the first motor, hairbrush…”. It is unclear if this hair brush is the same or difference from the previously claimed hairbrush.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Honda, Akira JP2009158413 (JP’413).

JP’413 teaches a discharge electrode cleaning apparatus and a discharge electrode cleaning method (abstract). JP’413 further teaches a discharge unit 13 (ion bar structure) containing an electrode holding case (ion-bar body) containing multiple discharge electrodes (para. 23). The discharge unit further includes a screw rod 22 (slide track), a cleaning member including bristles hairs (brush assembly) and a support  (slide assembly) for moving the brush assembly along the screw rod using a motor (automatically) to clean the discharge electrodes located in the electrode holding case (para. 28-33 see fig. 1-9).

Therefore, JP’413 teaches an ion-bar structure with a self-cleaning function, comprising an ion-bar body, a slide assembly, and a brush assembly; wherein a slide track is disposed along a direction of an shaft of the ion-bar body, the slide assembly is disposed on the slide track, the slide assembly automatically slidable along the slide track, the brush assembly is connected to the slide assembly in order to move with the slide assembly, and the brush assembly is contacted with a bottom of the ion-bar body.

JP’413 does not teach, the slide track is disposed on the ion-bar body, wherein the slide track is disposed on a side wall of the ion-bar body.

However, JP’413 teaches the that the slide track and ion-bar body are contained within the discharge unit housing and shifting the position of equipment which would not have modified the operation of the device is held to be obvious.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of JP’414 to include the slide track is disposed on the ion-bar body, wherein the slide track is disposed on a side wall of the ion-bar body, because JP’413 teaches that it is known to position a sliding track next to an ion bar body to facility cleaning of the ion-bar body and a claim which read on the prior art except with regard to the position of particular devices, were held unpatentable because shifting the position of equipment which would not have modified .


Claims 2-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP’413 as applied to claim 1 above, and further in view of Liao US 2013/0097790 (US’790).

Regarding claim 2, the modified device of JP’413 teaches the ion-bar structure with a self-cleaning function as in claim 1. JP’413 further teaches wherein the brush assembly comprises a hairbrush, parts of edge of the hairbrush is contacted with the bottom of the ion-bar body, as discussed above with regard to claim 1.

The modified device of JP’413 does not teach wherein the brush assembly comprises a first motor; wherein the first motor is contacted and fixed with the slide assembly, the hairbrush is disposed on a rotation shaft of the first motor.

US’790 teaches an automatic cleaning machine for wall plates (abstract). US’709 further teaches with reference to FIG. 3, the sliding frames 20 are mounted on the long axial tracks 10 and each long axial track 10 has at least one sliding frame 20 thereon. Each sliding frame 20 is slid along the long axial track 10 by a main drive mechanism 207 and includes a bracket 200 and a plurality of rollers 202 (para. 40, fig. 3-7). The driving mechanism is mounted in a holder and drives a gear that moves the brushes along the wall palates by moving along a toothed strip (the first motor is contacted and fixed with the slide assembly) (para. 38-41, see fig. 3 and 5). The brush rotates while it wherein the brush assembly comprises a first motor; wherein the first motor is contacted and fixed with the slide assembly, the hairbrush is disposed on a rotation shaft of the first motor.

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the modified device of JP’413 to include wherein the brush assembly comprises a first motor; wherein the first motor is contacted and fixed with the slide assembly, the hairbrush is disposed on a rotation shaft of the first motor because US’790 teaches it is an alternative configuration of moving a clearing member along a surface to be cleaned and simple substitution of one known element for another to obtain predictable results is obvious, see MPEP 2141 III (B).

Regarding claim 3, JP’413 teaches the ion-bar structure with a self-cleaning function as in claim 2.

JP’413 does not teach, wherein a shape of the hairbrush is round-disk.

However, JP’413 teaches the hairbrush is a square shape see fig. 1-5, and configuring the hairbrush to be round/disk shape instead of square is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed product is significant.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of JP’413 to include wherein a shape of the hairbrush is round-disk because JP’413 teaches the hairbrush is a square shape and the configuration of the claimed product is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed product is significant, see MPEP 2144.04 .IV. (B).

Regarding claims 7-8, the modified device of JP’413 teaches the ion-bar structure with a self-cleaning function as in claim 1.

The modified device of JP’413 does not teach wherein the slide assembly comprises a block, a wheel disposed at a bottom of the block, and a motor disposed on the block for driving the wheel to roll, and wherein the wheel movably is locked on the slide track, with regard to claim 7 and wherein the slide track is a chute slide track, with regard to claim 8.

US’790 teaches an automatic cleaning machine for wall plates (abstract). US’709 further teaches with reference to FIG. 3, the sliding frames 20 are mounted on the long axial tracks 10 and each long axial track 10 has at least one sliding frame 20 thereon. Each sliding frame 20 is slid along the long axial track 10 by a main drive mechanism 207 and includes a bracket 200 and a plurality of rollers 202 (para. 40, fig. 3-7). The driving mechanism is mounted in a holder (block) and drives a gear (wheel) that moves the brushes along the wall palates by moving along a toothed strip (para. 38-41) (the wheel movably is locked on the slide track) located within a chute shaped track) (see fig. 3 and 5). Therefore, US’790 teaches that an alternative configuration of moving a clearing member along a surface to be cleaned can include a slide assembly comprises a block, a wheel disposed at a bottom of the block, and a motor disposed on the block for driving the wheel to roll, and wherein the wheel movably is locked on the slide track, with regard to claim 7 and wherein the slide track is a chute slide track, with regard to claim 8.

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the modified device of JP’413 to include wherein the slide assembly comprises a block, a wheel disposed at a bottom of the block, and a motor disposed on the block for driving the wheel to roll, and wherein the wheel movably is locked on the slide track, with regard to claim 7 and wherein the slide track is a chute slide track, with regard to claim 8 because US’790 teaches it is an alternative configuration of moving a clearing member along a surface to be cleaned and simple substitution of one known element for another to obtain predictable results is obvious, see MPEP 2141 III (B).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP’413 in view of US’790 as applied to claim 3 above, and further in view of Iwasaki et al. US2007/0292178 (US’178).

Regarding claim 4, the modified device of JP’413 teaches the ion-bar structure with a self-cleaning function as in claim 3.

The modified device of JP’413 does not teach wherein the hairbrush comprises a first internal shaft, a flexible layer fixedly covering on the first internal shaft, a hair body covering on the flexible layer, and hairs disposed on the hair body.

US’178 teaches an image forming apparatus including a cleaning roller (abstract). US’178 further teaches the cleaning roller includes an internal shaft, 365c, an elastic layer 365b (a flexible layer fixedly covering on the first internal shaft) and a cloth (hair both) covering the elastic layer including fibers (hairs disposed on the hair body) imbedded in the cloth (a hair body covering on the flexible layer, and hairs disposed on the hair body (para. 38-42). The arrangement allows for the cleaning roller to be in close contact with the surface to be cleaned for a more efficient cleaning process (para. 43-59). 

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the modified device of JP’413 to include wherein the hairbrush comprises a first internal shaft, a flexible layer fixedly covering on the first internal shaft, a hair body covering on the flexible layer, and hairs disposed on the hair body because US’178 teaches the arrangement allows for the cleaning roller to be in close contact with the surface to be cleaned for a more efficient cleaning process.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over JP’413 in view of US’790 as applied to claim 2 above, and further in view of Shyu US 2006/0029446 (US’446).

Regarding claims 5-6, the modified device of JP’413 teaches the ion-bar structure with a self-cleaning function as in claim 2.

The modified device of JP’413 does not teach a dust-rid adhesive pad assembly disposed under the brush assembly, with regard to claim 5 and wherein the dust-rid adhesive pad assembly comprises a support and a dust-rid adhesive connected to the support, wherein the support is connected to a shell of the first motor, the dust-rid adhesive pad is located under the hairbrush, with regard to claim 6.

US’446 teaches a sheet feeder capable of removing dust (abstract). US’446 further teaches FIG. 1 shows a sheet feeder capable of removing dust according to a first embodiment of the invention including a dust collecting box 16. The dust collecting box 16 is disposed at a side of the sheet-feeding roller 12 and has an adhesive layer 18 for collecting and retaining the paper flakes and the dust. Thus, it is possible to prevent the paper flakes and the dust from being blown back to the sheet passageway 14 by the air-flow, which is produced as the sheet-feeding roller 12 is rotating at a high speed (para. 12). In order to remove the paper flakes and the dust from the sheet-feeding roller 12 reliably, an additional brush 20, which is usually the lambswool felt, may be attached to the sheet feeder to contact the sheet-feeding roller 12 and brush the paper flakes and the dust away from the sheet-feeding roller 12 and into the dust collecting box 16 (para. 13). Therefore, US’446 teaches a dust-rid adhesive pad assembly disposed under the brush assembly and wherein the dust-rid adhesive pad assembly comprises a support and a dust-rid adhesive connected to the support, the dust-rid adhesive pad is located under a hairbrush. 

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the modified device of JP’413 to include a dust-rid adhesive pad assembly disposed under the brush assembly, with regard to claim 5 and wherein the dust-rid adhesive pad assembly comprises a support and a dust-rid adhesive connected to the support, wherein the support is connected to a shell of the first motor, the dust-rid adhesive pad is located under the hairbrush, with regard to claim 6 because US’446 teaches such a configuration prevents dust from returning to the cleaned surface while providing relative movement between the brush and surface.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP’413 as applied to claim 1 above, and further in view US’790 in view of Fukuda et al US2014/0044448 (US’448).

Regarding claims 9-10, the modified device of JP’413 teaches the ion-bar structure with a self-cleaning function as in claim 1. JP’413 further teaches wherein the brush assembly comprises a hairbrush, parts of edge of the hairbrush is contacted with the bottom of the ion-bar body, as discussed above with regard to claim 1.

The modified device of JP’413 does not teach wherein the brush assembly comprises a first motor; wherein the first motor is contacted and fixed with the slide assembly, the hairbrush is disposed on a rotation shaft of the first motor, a flexible absorbing brush, the flexible absorbing hair disposed on a rotation shaft of the first motor, hairbrush is disposed at an outer side of the flexible absorbing brush, and parts of edge of the flexible absorbing brush, with regard to claim 9 and wherein the flexible absorbing brush comprises a second internal shaft and a sponge absorb layer covering the second internal shaft, with regard to claim 10.

US’790 teaches an automatic cleaning machine for wall plates (abstract). US’709 further teaches with reference to FIG. 3, the sliding frames 20 are mounted on the long axial tracks 10 and each long axial track 10 has at least one sliding frame 20 thereon. Each sliding frame 20 is slid along the long axial track 10 by a main drive mechanism 207 and includes a bracket 200 and a plurality of rollers 202 (para. 40, fig. 3-7). The driving mechanism is mounted in a holder and drives a gear that moves the brushes along the wall palates by moving along a toothed strip (the first motor is contacted and fixed with the slide assembly) (para. 38-41, see fig. 3 and 5). The brush rotates while it is moved along the surface (para. 17 and 41, fig. 2). Therefore, US’790 teaches that an alternative configuration of moving a clearing member along a surface to be cleaned can include wherein the brush assembly comprises a first motor; wherein the first motor is contacted and fixed with the slide assembly, the hairbrush is disposed on a rotation shaft of the first motor.

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the modified device of JP’413 to include wherein the brush assembly comprises a first motor; wherein the first motor is contacted and fixed with the slide assembly, the hairbrush is disposed on a rotation shaft of the first motor, with regard to claim 9 because US’790 teaches it is an alternative configuration of moving a clearing member along a surface to be cleaned and simple substitution of one known element for another to obtain predictable results is obvious, see MPEP 2141 III (B).

The modified device of JP’413 does not teach a flexible absorbing brush, the flexible absorbing hair disposed on a rotation shaft of the first motor, hairbrush is disposed at an outer side of the flexible absorbing brush, and parts of edge of the flexible absorbing brush, with regard to claim 9 and wherein the flexible absorbing brush comprises a second internal shaft and a sponge absorb layer covering the second internal shaft, with regard to claim 10.

US’448 teaches a grid of a charging device is cleaned without causing the grid to contact a member to be charged (abstract). US’448 further teaches device including a cleaning brush that is moved longitudinally across a surface to be cleaned using a motor to drive a cleaning assembly across a screw to remove dust from a charging device (para. 56-74). Therefore, US’448 teaches a cleaning device which is configured similarly to the cleaning device of JP’413. US’448 further teaches that the cleaning member is not limited to a brush, and may instead be a pad (elastic body) made of felt, sponge, etc. (para. 60). Therefore, hair brushes and sponges are both known equivalent cleaning members and therefore would be known to be useful together.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of JP’413 to include a flexible absorbing brush, the flexible absorbing hair disposed on a rotation shaft of the first motor, hairbrush is disposed at an outer side of the flexible absorbing brush, and parts of edge of the flexible absorbing brush, with regard to claim 9 and wherein the flexible absorbing brush comprises a second internal shaft and a sponge absorb layer covering the second internal shaft, with regard to claim 10 because US’448 teaches that .
	

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Honda, Akira JP2009158413 (JP’413).

JP’413 teaches a discharge electrode cleaning apparatus and a discharge electrode cleaning method (abstract). JP’413 further teaches a discharge unit 13 (ion bar structure) containing an electrode holding case (ion-bar body) containing multiple discharge electrodes (para. 23). The discharge unit further includes a screw rod 22 (slide track), a cleaning member including bristles hairs (brush assembly) and a support member connected to a nut member (slide assembly) for moving the brush assembly along the screw rod using a motor (automatically) to clean the discharge electrodes located in the electrode holding case (the brush assembly is contacted with a bottom of the ion-bar body) (para. 28-33, see fig. 1-9). Therefore, JP’413 teaches an ion-bar structure with a self-cleaning function, comprising an ion-bar body, a slide assembly, and a brush assembly; wherein a slide track is disposed along a direction of an shaft of the ion-bar body, the slide assembly is disposed on the slide track, the slide assembly can automatically slide along the slide track, the brush assembly is connected to the slide assembly in order to move with the slide assembly, and the brush assembly is contacted with a bottom of the ion-bar body the brush assembly is connected to the slide assembly in order to move with the slide assembly.

JP’413 does not teach, the slide track is disposed on the ion-bar body.

However, JP’413 teaches the that the slide track and ion-bar body are contained within the discharge unit housing and shifting the position of equipment which would not have modified the operation of the device is held to be obvious.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of JP’414 to include the slide track is disposed on the ion-bar body because JP’413 teaches that it is known to position a sliding track next to an ion bar body to facility cleaning of the ion-bar body and a claim which read on the prior art except with regard to the position of particular devices, were held unpatentable because shifting the position of equipment which would not have modified the operation of the device is held to be obvious and an obvious matter of design choice, see MPEP 2144.04 VI.C.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of JP’414 to include the slide track is disposed on the ion-bar body because JP’413 teaches that it is known to position a sliding track next to an ion bar body to facility cleaning of the ion-bar body and a claim which read on the prior art except with regard to the position of particular devices, were held unpatentable because shifting the position of equipment which .


Claims 12-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over JP’413 as applied to claim 11 above, and further in view of Liao US 2013/0097790 (US’790).

Regarding claim 12, the modified device of JP’413 teaches the ion-bar structure with a self-cleaning function as in claim 1. JP’413 further teaches wherein the brush assembly comprises a hairbrush, parts of edge of the hairbrush is contacted with the bottom of the ion-bar body, as discussed above with regard to claim 11.

The modified device of JP’413 does not teach wherein the brush assembly comprises a first motor; wherein the first motor is contacted and fixed with the slide assembly, the hairbrush is disposed on a rotation shaft of the first motor.

US’790 teaches an automatic cleaning machine for wall plates (abstract). US’709 further teaches with reference to FIG. 3, the sliding frames 20 are mounted on the long axial tracks 10 and each long axial track 10 has at least one sliding frame 20 thereon. Each sliding frame 20 is slid along the long axial track 10 by a main drive mechanism 207 and includes a bracket 200 and a plurality of rollers 202 (para. 40, fig. 3-7). The driving mechanism is mounted in a holder and drives a gear that moves the brushes along the wall palates by moving along a toothed strip (the first motor is contacted and fixed with the slide assembly) (para. 38-41, see fig. 3 and 5). The brush rotates while it wherein the brush assembly comprises a first motor; wherein the first motor is contacted and fixed with the slide assembly, the hairbrush is disposed on a rotation shaft of the first motor.

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the modified device of JP’413 to include wherein the brush assembly comprises a first motor; wherein the first motor is contacted and fixed with the slide assembly, the hairbrush is disposed on a rotation shaft of the first motor because US’790 teaches it is an alternative configuration of moving a clearing member along a surface to be cleaned and simple substitution of one known element for another to obtain predictable results is obvious, see MPEP 2141 III (B).

Regarding claim 13, JP’413 teaches the ion-bar structure with a self-cleaning function as in claim 12.

JP’413 does not teach, wherein a shape of the hairbrush is round-disk.

However, JP’413 teaches the hairbrush is a square shape see fig. 1-5, and configuring the hairbrush to be round/disk shape instead of square is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed product is significant.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of JP’413 to include wherein a shape of the hairbrush is round-disk because JP’413 teaches the hairbrush is a square shape and the configuration of the claimed product is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed product is significant, see MPEP 2144.04 .IV. (B).

Regarding claims 17-18, JP’790 teaches the ion-bar structure with a self-cleaning function as in claim 11.

The modified device of JP’790 does not teach wherein the slide assembly comprises a block, a wheel disposed at a bottom of the block, and a motor disposed on the block for driving the wheel to roll, and wherein the wheel movably is locked on the slide track, with regard to claim 7 and wherein the slide track is a chute slide track, with regard to claim 8.

US’790 teaches an automatic cleaning machine for wall plates (abstract). US’709 further teaches with reference to FIG. 3, the sliding frames 20 are mounted on the long axial tracks 10 and each long axial track 10 has at least one sliding frame 20 thereon. Each sliding frame 20 is slid along the long axial track 10 by a main drive mechanism 207 and includes a bracket 200 and a plurality of rollers 202 (para. 40, fig. 3-7). The driving mechanism is mounted in a holder (block) and drives a gear (wheel) that moves the brushes along the wall palates by moving along a toothed strip (para. 38-41) (the wheel movably is locked on the slide track) located within a chute shaped track) (see fig. 3 and 5). Therefore, US’790 teaches that an alternative configuration of moving a a slide assembly comprises a block, a wheel disposed at a bottom of the block, and a motor disposed on the block for driving the wheel to roll, and wherein the wheel movably is locked on the slide track, with regard to claim 17 and wherein the slide track is a chute slide track, with regard to claim 18.

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the modified device of JP’413 to include wherein the slide assembly comprises a block, a wheel disposed at a bottom of the block, and a motor disposed on the block for driving the wheel to roll, and wherein the wheel movably is locked on the slide track, with regard to claim 17 and wherein the slide track is a chute slide track, with regard to claim 18 because US’790 teaches it is an alternative configuration of moving a clearing member along a surface to be cleaned and simple substitution of one known element for another to obtain predictable results is obvious, see MPEP 2141 III (B).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over JP’413 in view of US’790 as applied to claim 13 above, and further in view of Iwasaki et al. US2007/0292178 (US’178).

Regarding claim 14, the modified device of JP’413 teaches the ion-bar structure with a self-cleaning function as in claim 13.

The modified device of JP’413 does not teach wherein the hairbrush comprises a first internal shaft, a flexible layer fixedly covering on the first internal shaft, a hair body covering on the flexible layer, and hairs disposed on the hair body.

US’178 teaches an image forming apparatus including a cleaning roller (abstract). US’178 further teaches the cleaning roller includes an internal shaft, 365c, an elastic layer 365b (a flexible layer fixedly covering on the first internal shaft) and a cloth (hair both) covering the elastic layer including fibers (hairs disposed on the hair body) imbedded in the cloth (a hair body covering on the flexible layer, and hairs disposed on the hair body (para. 38-42). The arrangement allows for the cleaning roller to be in close contact with the surface to be cleaned for a more efficient cleaning process (para. 43-59). 

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the modified device of JP’413 to include wherein the hairbrush comprises a first internal shaft, a flexible layer fixedly covering on the first internal shaft, a hair body covering on the flexible layer, and hairs disposed on the hair body because US’178 teaches the arrangement allows for the cleaning roller to be in close contact with the surface to be cleaned for a more efficient cleaning process.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over JP’413 in view of US’790 as applied to claim 12 above, and further in view of Shyu US 2006/0029446 (US’446).

Regarding claims 15-16, the modified device of JP’413 teaches the ion-bar structure with a self-cleaning function as in claim 12.

The modified device of JP’413 does not teach a dust-rid adhesive pad assembly disposed under the brush assembly, with regard to claim 15 and wherein the dust-rid adhesive pad assembly comprises a support and a dust-rid adhesive connected to the support, wherein the support is connected to a shell of the first motor, the dust-rid adhesive pad is located under the hairbrush, with regard to claim 16.

US’446 teaches a sheet feeder capable of removing dust (abstract). US’446 further teaches FIG. 1 shows a sheet feeder capable of removing dust according to a first embodiment of the invention including a dust collecting box 16. The dust collecting box 16 is disposed at a side of the sheet-feeding roller 12 and has an adhesive layer 18 for collecting and retaining the paper flakes and the dust. Thus, it is possible to prevent the paper flakes and the dust from being blown back to the sheet passageway 14 by the air-flow, which is produced as the sheet-feeding roller 12 is rotating at a high speed (para. 12). In order to remove the paper flakes and the dust from the sheet-feeding roller 12 reliably, an additional brush 20, which is usually the lambswool felt, may be attached to the sheet feeder to contact the sheet-feeding roller 12 and brush the paper flakes and the dust away from the sheet-feeding roller 12 and into the dust collecting box 16 (para. 13). Therefore, US’446 teaches a dust-rid adhesive pad assembly disposed under the brush assembly and wherein the dust-rid adhesive pad assembly comprises a support and a dust-rid adhesive connected to the support, the dust-rid adhesive pad is located under a hairbrush. 

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the modified device of JP’413 to include a dust-rid adhesive pad assembly disposed under the brush assembly, with regard to claim 15 and wherein the dust-rid adhesive pad assembly comprises a support and a dust-rid adhesive connected to the support, wherein the support is connected to a shell of the first motor, the dust-rid adhesive pad is located under the hairbrush, with regard to claim 16 because US’446 teaches such a configuration prevents dust from returning to the cleaned surface while providing relative movement between the brush and surface.


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP’413 as applied to claim 11 above, and further in view US’790 in view of Fukuda et al US’2014/0044448 (US’448).

Regarding claims 19-20, the modified device of JP’413 teaches the ion-bar structure with a self-cleaning function as in claim 11. JP’413 further teaches wherein the brush assembly comprises a hairbrush, parts of edge of the hairbrush is contacted with the bottom of the ion-bar body, as discussed above with regard to claim 1.

The modified device of JP’413 does not teach wherein the brush assembly comprises a first motor; wherein the first motor is contacted and fixed with the slide assembly, the hairbrush is disposed on a rotation shaft of the first motor, a flexible absorbing brush, the flexible absorbing hair disposed on a rotation shaft of the first motor, hairbrush is disposed at an outer side of the flexible absorbing brush, and parts of edge of the flexible absorbing brush, with regard to claim 9 and wherein the flexible absorbing brush comprises a second internal shaft and a sponge absorb layer covering the second internal shaft, with regard to claim 10.

US’790 teaches an automatic cleaning machine for wall plates (abstract). US’709 further teaches with reference to FIG. 3, the sliding frames 20 are mounted on the long axial tracks 10 and each long axial track 10 has at least one sliding frame 20 thereon. Each sliding frame 20 is slid along the long axial track 10 by a main drive mechanism 207 and includes a bracket 200 and a plurality of rollers 202 (para. 40, fig. 3-7). The driving mechanism is mounted in a holder and drives a gear that moves the brushes along the wall palates by moving along a toothed strip (the first motor is contacted and fixed with the slide assembly) (para. 38-41, see fig. 3 and 5). The brush rotates while it is moved along the surface (para. 17 and 41, fig. 2). Therefore, US’790 teaches that an alternative configuration of moving a clearing member along a surface to be cleaned can include wherein the brush assembly comprises a first motor; wherein the first motor is contacted and fixed with the slide assembly, the hairbrush is disposed on a rotation shaft of the first motor.

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the modified device of JP’413 to include wherein the brush assembly comprises a first motor; wherein the first motor is contacted and fixed with the slide assembly, the hairbrush is disposed on a rotation shaft of the first motor, with regard to claim 19 because US’790 teaches it is an alternative configuration of moving a clearing member along a surface to be cleaned and simple substitution of one known element for another to obtain predictable results is obvious, see MPEP 2141 III (B).

The modified device of JP’413 does not teach a flexible absorbing brush, the flexible absorbing hair disposed on a rotation shaft of the first motor, hairbrush is disposed at an outer side of the flexible absorbing brush, and parts of edge of the flexible absorbing brush, with regard to claim 19 and wherein the flexible absorbing brush comprises a second internal shaft and a sponge absorb layer covering the second internal shaft, with regard to claim 20.

US’448 teaches a grid of a charging device is cleaned without causing the grid to contact a member to be charged (abstract). US’448 further teaches device including a cleaning brush that is moved longitudinally across a surface to be cleaned using a motor to drive a cleaning assembly across a screw to remove dust from a charging device (para. 56-74). Therefore, US’448 teaches a cleaning device which is configured similarly to the cleaning device of JP’413. US’448 further teaches that the cleaning member is not limited to a brush, and may instead be a pad (elastic body) made of felt, sponge, etc. (para. 60). Therefore, hair brushes and sponges are both known equivalent cleaning members and therefore would be known to be useful together.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of JP’413 to include a flexible absorbing brush, the flexible absorbing hair disposed on a rotation shaft of the first motor, hairbrush is disposed at an outer side of the flexible absorbing brush, and parts of edge of the flexible absorbing brush, with regard to claim 19 and wherein the flexible absorbing brush comprises a second internal shaft and a sponge absorb layer covering the second internal shaft, with regard to claim 520 because US’448 teaches that a sponge can be used similarly to a brush in the process of JP’413, therefore would be known to be useful together and it is prima facie obvious to combine two devices each of which is taught by the prior art to be useful for the same purpose, in order to form a third device to be used for the very same purpose the idea of combining them flows logically from their having been individually taught in the prior art, see MPEP 2144.06.

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIN F BERGNER/Examiner, Art Unit 1713